Title: New York Assembly. Report on the Petition of Joanna Morris, 24 February 1787
From: Hamilton, Alexander
To: 


New York, February 24, 1787. As chairman of a committee, Hamilton reported on a petition of Joanna Morris “on behalf of herself and the other Children of Roger Morris, and Mary his wife, setting forth, that the said Roger and Mary have been attainted, and their Estates sold and … praying a law to restore to them the remainder of the said estate.” Hamilton reported that it was unnecessary for the legislature to interpose as the law was competent to the relief of the petitioners.
